DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 12/20/21, with respect to claims 2-31 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to spatial quasi co-location (QCL). None of the prior art teach or suggest a user equipment (UE) comprising: receiving signaling from a base station that indicates a spatial quasi co-location (QCL) relationship between a first downlink signal associated with a first sub-band and a second downlink signal associated with a second sub-band of a system bandwidth, wherein the first subband comprises a first bandwidth part and the second sub-band comprises a second bandwidth part, deriving, based at least in part on the spatial QCL relationship and spatial parameters used for reception of a downlink transmission from the base station via the first subband, spatial parameters for communication of a signal with the base station via the second subband; and communicating with the base station via the second sub-band using the derived spatial parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

February 2, 2022
/EVA Y PUENTE/                                                                                                                                                                             Primary Examiner, Art Unit 2632